

113 S2898 IS: Protecting Students from Worthless Degrees Act
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2898IN THE SENATE OF THE UNITED STATESSeptember 18, 2014Mr. Merkley (for himself and Mr. Harkin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide consumer protections for students.1.Short
			 titleThis Act may be cited as
			 the Protecting Students from Worthless
			 Degrees Act.2.Consumer
			 protections for students(a)DefinitionsIn
			 this section:(1)Federal
			 financial assistance programThe term Federal financial
			 assistance program means a program authorized and funded by the Federal
			 Government under any of the following provisions of law:(A)Title IV of the
			 Higher Education Act of 1965 (20 U.S.C. 1070 et seq.).(B)Title I of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.).(C)The Adult
			 Education and Family Literacy Act (20 U.S.C. 9201 et seq.).(D)Chapter 30, 31,
			 32, 33, 34, or 35 of title 38, United States Code.(E)Chapter 101, 105,
			 106A, 1606, 1607, or 1608 of title 10, United States Code.(F)Section 1784a,
			 2005, or 2007 of title 10, United States Code.(2)Institution of
			 higher educationThe term institution of higher
			 education—(A)with respect to a
			 program authorized under paragraph (1)(A), has the meaning given the
			 term in
			 section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002);(B)with respect to
			 a program authorized under paragraph (1)(B), has the meaning given the
			 term
			 postsecondary educational institution as defined in section 101 of
			 the Workforce Investment Act of 1998 (29 U.S.C. 2801);(C)with respect to
			 a program authorized under paragraph (1)(C), has the meaning given
			 the
			 term postsecondary educational institution as defined in section
			 203 of the Adult Education and Family Literacy Act (20 U.S.C. 9202);(D)with respect to
			 a program authorized under paragraph (1)(D), has the meaning given the
			 term
			 educational institution under section 3452 of title 38, United
			 States Code;(E)with respect to a
			 program authorized under paragraph (1)(E), means an educational
			 institution
			 that awards a degree or certificate and is located in any State; and(F)with respect to
			 a program authorized under paragraph (1)(F), means an educational
			 institution that awards a degree or certificate and is located in any
			 State.(3)State(A)StateThe
			 term State includes, in addition to the several States of the
			 United States, the Commonwealth of Puerto Rico, the District of Columbia,
			 Guam,
			 American Samoa, the United States Virgin Islands, the Commonwealth of the
			 Northern Mariana Islands, and the freely associated States.(B)Freely
			 associated StatesThe term freely associated States
			 means the Republic of the Marshall Islands, the Federated States of
			 Micronesia,
			 and the Republic of Palau.(b)Consumer
			 protectionsNotwithstanding
			 any other provision of law, an institution of higher education is not
			 eligible
			 to participate in a Federal financial assistance program with respect to
			 any
			 program of postsecondary education or training, including a degree or
			 certificate program, that is designed to prepare students for entry into a
			 recognized occupation or profession that requires licensing or other
			 established requirements as a pre-condition for entry into such occupation
			 or
			 profession, unless, by not later than 1 year after the date of enactment
			 of this Act—(1)the successful
			 completion of the program fully qualifies a student, in the Metropolitan
			 Statistical Area and State in which the student resides (and in any State
			 in which the institution indicates, through advertising or marketing
			 activities or direct contact with potential students, that a student will
			 be prepared to work in the occupation or profession after successfully
			 completing the program), to—(A)take any
			 examination required for entry into the recognized occupation or
			 profession in
			 the Metropolitan Statistical Area and State in which the student resides,
			 including satisfying all Federal, State, or professionally mandated
			 programmatic and specialized accreditation requirements, if any; and(B)be
			 certified or licensed or meet any other academically related
			 pre-conditions
			 that are required for entry into the recognized occupation or profession
			 in the
			 State; and(2)the institution
			 offering the program provides timely placement for all of the academically
			 related pre-licensure requirements for entry into the recognized
			 occupation or
			 profession, such as clinical placements, internships, or
			 apprenticeships.(c)Regulations on pre-Accredited programsThe Secretary of Education shall promulgate regulations on requirements of an institution of higher
			 education with respect to any program of the institution that is in a
			 pre-accredited status, including limitations on, or requirements of,
			 advertisement of the program to students. Such regulations shall be
			 consistent with the provisions of subsection (b).(d)Loan dischargeThe Secretary of Education shall promulgate regulations that condition eligibility for an
			 institution of higher education to participate in any Federal financial
			 assistance program on the institution signing with each student enrolled
			 in any program of the institution that is in a pre-accredited status, a
			 loan discharge agreement.